PER CURIAM.
Rowe seeks a belated appeal of her criminal conviction and sentence. She alleges her privately-retained counsel failed to file a timely notice of appeal on her behalf. However, her petition, as filed, is defective because she did not allege that she requested counsel to file an appeal on her behalf within the time limits. Accordingly, we deny her petition without prejudice to file another petition which complies with Florida Rule of Appellate Procedure 9.141(c).
DENIED without prejudice.
SHARP, W„ GRIFFIN and PALMER, JJ., concur.